Citation Nr: 0121031	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Pitt County 
Memorial Hospital from April 6, to May 13, 1996 is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The appellant had active duty from June 1972 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record shows that the veteran's physicians in 
January 1999 and July 2000 indicated that the appellant was 
unable to work.  The Social Security Administration has 
awarded disability benefits base on the service-connected 
postoperative residuals of the cancer of the esophagus.  
During his hearing before the undersigned member of the Board 
sitting at Washington, D.C. in March 2001, the appellant 
testified that he was unable to work to pain and fatigue 
caused by the residuals of the treatment for his cancer.  He 
indicated that he was in a pain management program.  These 
records are not on file.  He also raised the issue of service 
connection for a psychiatric disorder claimed as depression 
on a secondary basis.  The Board finds that this issue is 
intertwined with issue in appellate status must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In view of these facts, the Board is of the opinion that 
additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service connected disabilities, to 
include the facility at Camp Lejeune, and 
Dr. H. (See page 7 of the hearing 
transcript).  After securing the necessary 
releases, the RO should obtain all records 
which are not on file.

3.  Thereafter, a VA examination should be 
conducted by an appropriate specialist to 
determine the nature and severity of the 
postoperative residuals of the cancer of 
the esophagus, to include the residuals of 
the gastrectomy and duodenal ulcer.  All 
necessary tests and specialized 
examinations should be conducted should be 
conducted.  The appellant's claims folder 
and a copy of this remand are to be made 
available to the examiner for review prior 
to the examination.  It is requested that 
the examiner obtain a detailed 
occupational history.  Following the 
examination and in conjunction with a 
review of the claims folder it is 
requested that the examiner render an 
opinion as to the impact the appellant's 
service connected disabilities, to include 
the residuals of the cancer and associated 
treatment, has on his employability.  A 
complete rational for any opinion 
expressed should be included the report.

4.  A VA examination should be conducted 
by a psychiatrist to determine the nature, 
severity, and etiology of any psychiatric 
disorder.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
should include all necessary specialized 
examinations, tests and studies.  
Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any acquired 
psychiatric diagnosed was caused or is 
aggravated by the appellant's service 
connected disabilities.  Allen v. Brown, 7 
Vet. App. 439 (1995).  A complete rational 
for any opinion expressed should be 
included the report.

5.  Thereafter the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder on a 
secondary basis to include consideration 
of the Allen case.  If the benefit sought 
is not granted the RO should notify the 
appellant and his representative of the 
denial and of his appellate rights.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


